At the outset I wish to express, on behalf of the delegation of the Jamahiriya and its people our congratulations to you, Mr. President, our dear friend, on behalf of your unanimous election to the presidency of this important historic session. Historical relations of friendship link our two countries and peoples. They are ties of civilization. Your skill and wisdom are indeed unique and we are therefore convinced that the work of this important historic fortieth session will be crowned with success.
We should also like to express our thanks and appreciation to your predecessor, Ambassador Paul Lusaka, who conducted the work of the previous session with skill and wisdom.
I should also like to express our thanks and appreciation to the Secretary-General of the United Nations, Mr. Javier Perez de Cuellar, for the efforts he has made and continues to make under difficult circumstances, in many cases, in order to promote the role and effectiveness of the United Nations.
We are celebrating at this time the fortieth anniversary of the creation of the United Nations. We must assess the performance of 40 years of this Organization, an Organization which was, is, and will continue to be a reflection of the hopes of peoples in peace, stability, freedom, and justice.
Its achievements are manifold, particularly in its assistance to the peoples of developing and poor nations, through its numerous institutions, which have done most efficient work. We can indeed say that in this area the United Nations has played a positive role.
However, the other side of the coin is that the United Nations has also failed despite its importance and despite the efforts of many Member States to promote its role. The fault does not lie with the United Nations itself. However, it has failed to find a solution to many world economic and political problems.
As we celebrate this fortieth anniversary there are fundamental issues before the United Nations which remain unsolved. The Palestinian people continue to languish under the yoke of the Israeli occupation, despite hundreds of United Nations resolutions. The racist regime in South Africa continues to practice the policy of racial discrimination and apartheid, despite numerous United Nations resolutions. Other regions continue to suffer from direct colonialism in many parts of the world.
If the people of the world through long struggles have managed to gain their freedom, as demonstrated by the fact that although there were only 50 Members of the United Nations at its inception, we find today that there are now over 150 Members. The African continent in particular has witnessed a bitter struggle for freedom. Dozens of States in our continent have achieved freedom and independence.
Despite these achievements, we believe that the United Nations has today become incapacitated because of the lust for power of some major States, and because of the spirit of hegemony and domination, as well as neo-colonialism, on the part of some States, which are opposed to that movement towards freedom in the world. He see that this lust for power has incapacitated and handicapped the United Nations. He see those major Powers making threats and practicing policies of aggression in many parts of our world including Central America, the Middle East, Africa and Europe. We also note that those major imperialist Powers, which are obstructing the work of the United Nations, have set up racist regimes which practice the role of the Trojan horse in the Middle East, on the African continent and in other parts of the world.
We are celebrating the fortieth anniversary of our international Organization. The City of New York is being visited by the largest number of Heads of State and Government in its history, who have cone to stress their solidarity with the United Nations and its effective role. However, we have witnessed another commemoration of a different kind, different from the fortieth anniversary of the United Nations. We witnessed the celebration by the Zionist entity of this fortieth anniversary by its direct aggression against our sister Tunisia, a Member State of this Organization, the celebration of another incident in the continuing aggression against the Palestinian people in the form of the pursuit of that people even in far away places to which some members of that nation have emigrated. This act of aggression, which is merely another link in the long chain of acts of aggression, underlines anew the nature of the Zionist entity. It highlights the error committed by the United Nations against the rights of the Palestinian people when it admitted that Zionist entity as a Member of our Organization.
We in the Arab world and the African continent are aware of this; we have continually warned of the danger of this entity, of this cancer to the Arab peoples, to the African continent and, indeed, to international peace and security.
International Zionism, as a racist movement, succeeded in the Second World War, and indeed in the First World war, to mobilize the largest force present at that time in the world in its favor. Thereafter, that entity was born, that Zionist entity, that racist entity.
Following the Second World War, the Zionist entity also managed to mobilize in its favor and in favor of its aggressive policies, the largest Power on the face of the earth. The tragedy of the Palestinian people is a unique tragedy. A whole people has been forced to leave its homeland. Its place has been taken by a group of invaders, foreigners and terrorists. Most unfortunately, the world, following an unacceptable and distorted logic, lends legitimacy to those mercenary terrorists and denies the legitimate rights of the original people of Palestine. The distorted logic of "might is right" gives legitimacy to the aggressor instead of those suffering the aggression. This logic justifies aggression; it justifies terrorism and crime.
Why? Are the Arabs not part of the human race? In my opinion, for those who support the Zionist entity the Arab is not a human being. The Zionist entity is expanding; it is occupying; it is annexing the occupied lands of the Arabs: the Golan Heights, Jerusalem and the settlements. It is given billions of dollars by the United States of America that enable it to create new settlements and buy weapons of destruction for the commission of new crimes and for further expansion.
When we see that a super-Power, a permanent member of the Security Council, speaking through its President, justifies the attack against Tunisia, that murderous act of international terrorism, we wonder what destiny awaits this Organization.
When we see that terrorists in Nicaragua are called freedom fighters, while Palestinians fighting for their freedom are labeled as terrorists, we wonder what distorted logic is being invoked, and we begin to get some idea, some inkling, of the future of this Organization.
Those people speak of peace. What peace? Peace through occupation? Peace through the annihilation of the Palestinian people? Is it peace through aggression, peace through creating settlements and annexing territories? Those who wish to free their country are labeled as terrorists, and so are those who assist them. At the same time the Zionist racists - because they are superior to other
humans, the people chosen by God, as if God sells land - are supported and their acts of aggression are justified.
In the light of history, and of the present course of events, we must conclude that the logic of force is the only logic prevailing. No peace can be achieved in our Arab region except through justice, through allowing the Palestinian people to exercise their right of self-determination in their own land, to return to its own land, and forcing the Zionist aggressors to withdraw from the occupied Arab and Palestinian territories. This cannot be achieved except by fighting neo-Nazism. What Hitler did is nothing compared to the crimes perpetrated by Shamir and Begin.
We here in the United Nations permit Shamir, who killed Bernadotte, Shamir who is considered a terrorist and banned from many countries, including the United Kingdom, we allow him to come here and speak on behalf of the so-called people of Israel.
We are not inimical to Jews. Jews are our brothers; we are of the same race. But we are against Zionism as a movement, a racist movement. No peace can be achieved in the Middle East and the Arab region as long as the Zionist ideology strives to impose itself on our Arab nation and threaten it.
The Palestinian people cannot be deprived of its rights forever. Just as Rhodesia disappeared, just as Rhodesia became Zimbabwe, Israel will disappear and Palestine will take its place. South Africa will also disappear and will become Azania.
As we witness the direct acts of aggression of the Zionist entity, the continued acts of aggression directed against our Arab nation, as we witness the mass killings of Palestinians, we also witness another type of aggression, supported by the same imperialist circles, acts of aggression directed by the racist regime of South Africa, which is organically linked to the Zionist regime in occupied Palestine, acts of aggression directed against the brother country of Angola. At the same time as aggression against Tunisia and the Arab nation is being justified, there is a refusal to condemn that attack against Angola. The two racist regimes are identical in nature, and in both cases the United Nations is unable to take any action, because one super-Power uses the right of veto to frustrate all international efforts and resolutions.
As we are about to celebrate the fortieth anniversary of the United Nations, the time has come to review the United Nations Charter. That Charter was adopted at a time when the world was dominated by colonialism. The time has come for the United Nations to represent the peoples of the world. That Charter, which was laid down for a handful of peoples in the world, has become an instrument used against the freedom of peoples, against their struggle and against their independence.
As we celebrate the fortieth anniversary of our Organization, we call for peace. However, peace seems to be very far away. The major Powers are rapidly increasing their arsenals. They are arming their racist allies. We in the Arab region face a serious threat because of the nuclear capability of the Zionist entity and because the assistance rendered by the United States and some other Western states enables that entity to obtain nuclear weapons. The Zionist entity has refused to sign the international conventions, yet the imperialist Powers nevertheless continue to provide that entity with nuclear technology. when any other country in the region tries to obtain nuclear technology for peaceful purposes, protestations are heard everywhere and threats are made. However, when the Zionist entity obtains nuclear weapons and nuclear technology, through smuggling in the first place, and through the appropriation by force of radioactive materials, there is dead silence. It seems that the Zionist entity is above criticism, that and above the united Nations; it is justified in all its acts of killing, in its nuclear weapons, and its destruction - all these are made to seem logical and acceptable, and can be justified.
The secret services of the Zionist entity are thanked for pinpointing where innocent civilians are to be killed in Tunisia. Co-operation between the racist regime in occupied Palestine and the racist regime in Pretoria is a source of concern to the United Nations and to the Arab world, which has expressed that concern. What has the United Nations done? It has done absolutely nothing, because it is handicapped, because one of the two super-Powers mobilizes all its capabilities to defend that entity.
We have adopted hundreds of resolutions on the rights of peoples: the rights of the Palestinian people, the rights of the people of South Africa. How many of these resolutions have been implemented? How many will be implemented? None have been implemented. Small nations are beginning to lose their faith in this Organization, including my people. This is because the United Nations has become an instrument used by the major Powers to further their own interests. The mere presence of the United Nations in the United States constitutes a total handicap. The Organization is threatened. Every day we hear threats against it: "if you decide to leave, we shall be at the dock to wave you good-bye". That is what we heard last year. Let us be the ones to say good-bye. Let us take this Organization to another place, to a country which respects this Organization, which respects its resolutions, the Charter and the objectives of this Organization and respects human rights. We must look at this question more seriously. We must look to the future of the United Nations. When we are threatened with reduced contributions, when we are threatened by various other measures, and when strangulating conditions are imposed on diplomats, we must review the location of our Organization.
Other regions of the world are in a state of tension because of the policies of imperialism and colonialism. Other outstanding problems in the world remain unresolved. The people of Nicaragua continue to face direct aggression. Efforts are still being made to overthrow its legitimate Government. Why this attack against Nicaragua? Because the people of Nicaragua have got rid of Somoza, because it has achieved its independence, because it has the courage to face up to imperialism. The peoples of the world are supposed to kneel and say yes. Those who say no are terrorists, to be killed or dispersed, just as the Palestinian people have been dispersed, just as people of South Africa are being dispersed.
There are other regions of the world which are still under threat. Only a year ago a small nation of only IOC,000 people was invaded - the people of Grenada, which was subjugated by force of arms. Which of us can defend himself? Who knows what will happen to us, the small peoples of the world, if a super-Power practices international terrorism and invasion?
The region of the Mediterranean has also become an area of constant tension and is under direct threat from the major imperialist Power. The fleets are on our borders, in our territory waters. States are facing economic siege. Direct acts of aggression against them represent a desperate attempt to undermine our revolutionary Governments, because we got rid of the United States bases, because we nationalized American companies, because we decided that we would be free. In the minds of the imperialists freedom is not something to be respected. However, this will not deter us. We have lost more than half of our people in a long struggle against Italian fascism. We have sacrificed hundreds of thousands to defend our freedom. We are a non-aligned State; we decide our own policies, and we wish to be the friend of all nations, but we refuse to be the satellite of any State, however strong, we reject all conditions, and we will continue to do so.
The attempts to commit aggression against nations friendly to us is well know. The reason for the most recent campaign against us has become very clear; we know why it was undertaken. It was an attempt to change the polarity of the friendly people of Tunisia so that the aggressive forces of Israel could strike at the Palestinian and Tunisian peoples. The super-Powers mobilized their fleets and their forces, claiming provocation. What is the position new? He are allies of Tunisia and its people; we stand by the people of Tunisia in facing up to this aggression and we shall continue to do so. There is an organic link between us and the people of Tunisia; we are brothers in one Arab family and our common enemy is Israel and those that support Israel.
Other regions of the world are also experiencing tension and war. The war in the Arab Gulf is continuing, despite all the appeals to put an end to it. It is continuing because the American imperialists want war in that region; they have a vested interest in war. We have said since tile beginning that the killers and the killed in this war are both victims. The brother Moslem peoples of Iran and Iraq must take a common position against the Zionist entity. The Revolutionary Government in Iran has declared from the outset its solidarity with the Arab Moslem nations concerning the liberation of Palestine. We were happy to see that revolution, because it was an anti-imperialist revolution that overthrew a puppet regime that was mobilizing all the potential of the country in the interest of the Zionist entity.
He believe that: the time has come to put an end to that war. Let us put an end now to the striking at civilian targets and commercial shipping in the Gulf. Let us put an end now to the use of chemical weapons. Let us put an end now to attacks against innocent civilians. He believe that if this were done we would achieve the result we all desire, which is finally to end that war.
Other peoples continue to be threatened with division and aggression. The American forces in Korea continue to prevent the unification of the Korean peninsula. And there are other outstanding problems. The problem of Western Sahara remains unsolved. The problem of Afghanistan remains unsolved. We look forward to a solution of those problems through respect for the will of those peoples and their right to self-determination.
We support the United Nations resolution calling for a plebiscite in Western Sahara. The solution of the problem of Western Sahara would constitute a major step in unifying the Arab Maghreb. We and our brothers in Morocco have united in an African-Arab alliance. We belies this is only one step towards the unification of the Greater Arab Maghreb. This unification of our peoples must take place in freedom, without attempts at acquire hegemony or to impose policies on others in the region.
The problem of Chad is still outstanding, despite the many resolutions of the Organization of African Unity on this subject.
The world economic situation is most significant. The unjust financial and monetary system established without the participation of most of the countries of the world has led today to an economic crisis that threatens our peoples. This situation is due to the enormous debt of the developing countries, which has now reached more than $900 billion. It is owed to imperialist circles and
imperialist banks, which have drained developing countries of their wealth through their monopolies and multinational corporations. The time has come to solve this problem in accordance with the interests of the developing countries.
The gap between the rich and the poor and the fact that the rich are getting richer and the poor poorer, constitute a threat to international peace and security. The world will achieve no peace of any kind as long as this situation continues.
We see, together with this international economic situation, an escalation of the arms race, on which billions of dollars are spent. We see star wars and the militarization of space. Would it not be better to spend some of that money to save she starving millions in Africa? would it not be better to save the 800 m.-iXion people of the world who are threatened with hunger? we hope that the forthcoming meeting between the leaders of the Soviet Union and the United States will lead to the lessening of tension and the reduction of the level of armaments. However, as small peoples, we must not merely be observers; we must not accept any solution of these problems at our expense. We as small peoples have a right to live. We cannot allow one or two States to shape the destiny of the world. We support peace; we support *:he reduction of armaments. However, at the same time, we believe that the United Nations must be a partner in the achievement of peace and that without the United Nations no such activities can be undertaken. We believe that the Non-Aligned Movement, which represents the aspirations of many peoples of the world must play an important role in this field.
We in the Mediterranean region began a series of meetings as a group of non-aligned countries last year in Malta and the results were very positive. Our aim is to make the Mediterranean a act of peace and stability, without foreign fleets or foreign bases and free of spheres of influence.
Towards the end of this year we shall meet again to continue our deliberations on peace and stability in the Mediterranean region. He hope, with the co-operation of other States which belong to military alliances, to maintain peace and security. The Jamahiriya will put forward proposals to put an end to maneuver in the territorial waters of States bordering the Mediterranean Sea.
The international economic crisis and the international political situation that we are witnessing today requires that we be aware of the danger of the situation. We must all work together with the necessary political will to achieve peace, but peace can only be achieved through justice.
It is incumbent upon us now to look objectively at our previous resolutions and to implement them. If we want to maintain international peace and security, if we really want to ensure the survival of this Organization, we must bring justice to the oppressed peoples. The Palestinian people must be represented here, the aggressor must put an end to its acts of aggression, the people of Azania must be represented here among us and Zionist and racist regimes in the world must be overcome. The presence of those regimes brings shame upon us. They are a threat to international peace and security. We must put an end to the arrogance of power that we witness today. We must stand together as small peoples to confront colonialism.
Those peoples threatened with American aggression must unite; they must confront that aggression collectively. The peoples which today are languishing under the yoke of colonialism and whose economic and political independence is being threatened must unite. The peoples of the third world must undertake a South-South dialog, free from hegemony and domination, we must put an end to the present economic order. We must put an end to multinational corporations. We must begin to nationalize those multinationals so that we can achieve international peace and security.
The presence of nuclear weapons is a threat to our peace and security. We must create nuclear-weapon-free zones, in the Indian Ocean, the Mediterranean and other regions, we roust dismantle foreign military bases in all parts of the world. The presence of such bases is a threat to us. The presence of American missiles in the Comoros is a threat to our peoples. The presence of American missiles in Europe is a threat to Europe and the Mediterranean. The security of the Mediterranean and of Europe is closely linked and indivisible.
The right of peoples in South America to self-determination and to choose their own policies must be recognized and supported. The time has come to put an end to hotbeds of tension. We must put an end to colonial domination and hegemony. We must make a just peace, not peace in the interest of major Powers and colonial domination.
My country includes itself among the small nations. We stand shoulder to shoulder to achieve the objectives of the United Nations as set out in its Charter. We work to achieve human rights and must stress that the rights of white people are no more important than those of black people; the rights of Jews are no more important than those of Moslems or Christians. We are all part of heaven-sent religions. We must all reject Zionism.
